FILED
                           NOT FOR PUBLICATION
                                                                               JAN 11 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANDERS KARLSSON; KENNETH                         No.   20-55956
KARLSSON,
                                                 D.C. No.
              Plaintiffs-Appellants,             2:19-cv-08681-FMO-E

 v.
                                                 MEMORANDUM*
CONNIE JOSEPHINE TRONCALE;
GINA A. LEAGO, in her individual and
official capacities; LEAGO LAW
GROUP, a California Professional Law
Corporation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted November 18, 2021**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BERZON and RAWLINSON, Circuit Judges, and KENNELLY,***
District Judge.

      Anders and Kenneth Karlsson (collectively, the Karlssons) appeal the

district court’s dismissal of their second amended complaint for failure to state a

claim. The Karlssons assert that their complaint sufficiently alleged circumstantial

facts giving rise to an inference that Connie Josephine Troncale (Troncale) and

Regina “Gina” Leago and the Leago Law Group (collectively, Leago) engaged in a

conspiracy in violation of 42 U.S.C. §§ 1985 and 1986 to intimidate Anders from

pursuing his prior federal action against Troncale.

      The second amended complaint does not plausibly allege the requisite

“conspiracy between two or more persons” required under 42 U.S.C. § 1985.

Head v. Wilkie, 936 F.3d 1007, 1010 (9th Cir. 2019) (citation omitted). The

Karlssons’ allegations focus on Leago’s purported conduct without any plausible

allegations of concerted action with Troncale. Notably absent are any factual

allegations “plausible on [their] face” that Troncale agreed to or engaged in the

conspiratorial acts. Mauia v. Petrochem Insulation, Inc., 5 F.4th 1068, 1071 (9th

Cir. 2021) (citation omitted). Tellingly, the Karlssons attempted to bolster their

claims with a declaration by Troncale. But, rather than attesting to conspiratorial


      ***
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                          2
activity in the declaration, Troncale disavowed involvement in or agreement to the

actions taken by Leago, undermining the very general allegations in the complaint

that a conspiracy existed. Thus, the district court properly dismissed the second

amended complaint for failure to state a claim.1

       The district court also did not abuse its discretion in denying leave to amend

because the Karlssons “provided no basis for concluding that any of these

deficiencies could be cured by an amendment of the complaint.” Abcarian v.

Levine, 972 F.3d 1019, 1032 (9th Cir. 2020).

           The Karlssons further assert that the district court abused its discretion in

declining to retain jurisdiction over their settlement agreement with Troncale.

However, the district court was not required to exercise jurisdiction over any

settlement. See Hajro v. U.S. Citizenship & Immigr. Servs., 811 F.3d 1086, 1099

(9th Cir. 2016), as amended (explaining that “a district court does not have the

inherent power to enforce the terms of a settlement agreement under the doctrine of

ancillary jurisdiction,” and that “[i]f a district court wishes to retain jurisdiction to

later enforce the terms of a settlement agreement, the order dismissing a case with


       1
        Because the Karlssons failed to plausibly allege a claim under 42 U.S.C. §
1985, dismissal of their claim brought pursuant to 42 U.S.C. § 1986 was also
warranted. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 626 (9th Cir.
1988) (reiterating that “[a] claim can be stated under section 1986 only if the
complaint contains a valid claim under section 1985”) (citation omitted).
                                              3
prejudice must incorporate the terms of the settlement agreement or expressly

retain jurisdiction”) (citations omitted). The Karlssons’ own proposed order of

dismissal did not incorporate the terms of the settlement agreement. Thus even if

the district court had issued the Karlsson’s proposed order verbatim, it would not

have retained jurisdiction to enforce the settlement agreement. The district court

cannot possibly have abused its discretion by taking action the parties themselves

proposed.2

      AFFIRMED.




      2
      Appellants’ Motion To Take Judicial Notice, filed August 4, 2021, is
DENIED because the documents are unnecessary to resolve this appeal.
                                          4